Name: Commission Regulation (EC) No 2452/96 of 18 December 1996 on the opening of a tariff quota for the importation of certain goods originating in Norway resulting from the processing of agricultural products as referred to in the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  EU finance;  trade;  foodstuff
 Date Published: nan

 No L 333/34 EN Official Journal of the European Communities 21 . 12. 96 COMMISSION REGULATION (EC) No 2452/96 of 18 December 1996 on the opening of a tariff quota for the importation of certain goods originating in Norway resulting from the processing of agricultural products as referred to in the Annex to Council Regulation (EC) No 3448/93 Protocol 2 of the Agreement between the European Economic Community and the Kingdom of Norway; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 (2) thereof, Having regard to the Council Decision of 6 December 1996, concerning Protocol 2 of the Agreement between the European Economic Community and the Kingdom of Norway (2), Whereas Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for imple ­ menting the trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Regulation (EC) No 3448/93 (3), provides in Article 10 for the manage ­ ment of quotas; Whereas it is appropriate to open, for 1997, the quota referred to in Part IV (2) of the Agreement in the form of an Exchange of Letters concerning the amendment of HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1997, the goods origin ­ ating in Norway listed in the Annex to this Regulation shall , within the limits of the quota, be subject to the duty shown therein . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1996 . For the Commission Martin BANGEMANN Member of the Commission (  ) OJ No L 318 , 20 . 12 . 1993, p. 18 . (2 ) Not yet published in the Official Journal . (3) OJ No L 187, 26. 7. 1996, p. 18 . 21 . 12. 96 I EN I Official Journal of the European Communities No L 333/35 ANNEX Order No CN code Description of goods Quotas (t) Rate of dutyapplicable 09.0764 ex 1806 1806 20 1806 31 1806 32 1806 90 Chocolate and other food preparations containing cocoa except for cocoa powder containing added sugar or other sweetening matter covered by CN code 1806 10 5 500 35,15 ecu/ 1 00 kg